ELLIS, Judge.
The Mid-States Insurance Company had’ a policy of collision insurance covering the vehicle of Calistro Garcia which was involved in the collision on September 5, 1959 with the 1951 Oldsmobile owned by Joseph Sebastian and driven by Claude L. Charpentier. As a result of the collision the vehicle was a total loss, with a cash value at the time of the accident of $400.00. Under the policy of insurance with Garcia, the latter was paid $375.00 and the Mid-States Insurance Company was able to col*381lect $145.00 as salvage in a sale of the vehicle, leaving a balance of $230 for which Mid-States Insurance Company filed the present suit against the Anchor Casualty Company, Joseph Sebastian and Claude L. Charpentier. Service was never obtained upon Charpentier and he was never located as a witness although summoned. Judgment was rendered in favor of the Mid-States Insurance Company in the full sum of $230.00 with interest and costs as prayed for.
This case was consolidated for the purpose of trial and on appeal with Garcia et al. v. Anchor Casualty Company et al., 148 So.2d 371 and for the reasons set forth in that case the judgment of the lower court is annulled, set aside and reversed and the suit of Mid-States Insurance Company is hereby dismissed at its cost.
Reversed.